DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application 17/129,420 filed on 21 December 2020.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving data and making a selection based on that data. These limitations amount to the organization of human activity. This judicial exception is not integrated into a practical application because the abstract idea is merely being implemented on generic computing components. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “computer processors”, and “non-transitory storage media” represent generic computer components whose functions are well-understood and routine. Their inclusion in the claim represents mere instructions for where to apply the abstract idea and do not add any meaningful limitations on the abstract idea. Examiner Note: the step-by-step analysis of this independent claim under 35 U.S.C 101 is provided below for clarity:
Step One: Does the Claim Fall Within a Statutory Category?
Yes, Claim 1 is directed towards a machine.
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes, Claim 1 recites: “obtaining…map data”; “obtaining…a plurality of travel times”; “obtaining…benefit information”; “determining…a selected route”. These limitations amount to no more than the organization of human activity as they, as written and under their broadest reasonable interpretation, are processes that, but for the recitation of generic computing components, are capable of being performed by the human mind. In short, the inventive concept is related to the abstract idea and mental process of selecting routes and updating maps.
Step Two A, Prong Two: Is the Abstract Idea integrated into a practical application?
No, this claim refers to an abstract idea and merely applies that abstract idea using generic computing components performing routine functions. 
Step Two B: Does the Claim as a whole amount to significantly more than the Judicial Exception?
No, as stated above, the inventive aspect of this claim amounts to no more than a method of organizing human activity that is being applied to generic computing components performing routine, well-understood functions. The inclusion of the generic computing components merely amount to instructions for applying the abstract idea and add no meaningful limitations on the Claim.
Dependent Claims
Claims 2-11 are rejected under 35 U.S.C 101 for being directed to an abstract idea without amounting to significantly more.
Claim 2, merely further defines the plurality of travel times which still amounts to simply data that is being received by the system.
Claims 3-8, merely further define the benefit information which still amounts simply to data that is being received by the system.
Claims 9, 10, 11, merely further define the qualifications for selecting a particular route which does not change the fact that fundamentally these limitations amount to an activity that the human brain is capable of performing.
Claim 12 is rejected under 35 U.S.C 101 as it merely repeats the limitations introduced in Claim 1 and directs them to a different statutory category, a process. The step-by-step analysis used in the rejection of Claim 1 is therefore identical for Claim 12 except for Step One in that the answer remains yes, but the category to which the claim is directed is switched from a machine to a process. 
Dependent Claims
Claim 13, merely further defines the plurality of travel times which still amounts to simply data that is obtained.
Claims 14-16, merely further define the benefit information which still amounts simply to data that is being obtained.
Claims 17, 18, 19, merely further define the qualifications for selecting a particular route which does not change the fact that fundamentally these limitations amount to an activity that the human brain is capable of performing.
Claim 20 is rejected under 35 U.S.C 101 as it merely repeats the limitations introduced in Claim 1 and subsequently transferred to the process statutory category in Claim 12 and transforms them into instructions stored in a non-transitory computer-readable storage medium. The step-by-step analysis for this claim under 35 U.S.C 101 is identical to that used in the rejection of Claim 1 because the introduction of the storage medium redirects the claim limitations to the statutory category of machine but does not add any meaningful limitations to the claim as it amounts to no more than instructions for carrying out the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tate (US 20100286908).
As Per Claim 1:
Tate discloses the following limitations:
“obtaining, using a processing circuit, map data including a starting location and a destination location”
Paragraph [0004] " A processor is operatively connected to the location detection device to receive the starting location, operatively connected to the input device to receive the desired destination, and operatively connected to the storage medium and configured to selectively access the map database. The processor is configured to analyze the route segments in the database in accordance with a predetermined optimization algorithm that considers both the attribute values and the energy costs of the route segments to select a combination of route segments from the database that interconnects the starting location and the destination.”
“obtaining, using the processing circuit, a plurality of travel times corresponding to a plurality of respective possible routes for traveling from the starting location to the destination location”
Paragraph [0022] "Referring to FIG. 4, the map database also includes, for each of the roads 66A-Q, a distance cost value and a time cost (also referred to herein as "estimated travel time"). The estimated travel time of each road is an estimate of the amount of time a vehicle will take to travel the length of the road, and may be based on a variety of factors, such as the legal speed limit of the road, the average traffic congestion of the road, etc." Paragraph [0027] "The road network 64 defines a plurality of possible routes that the vehicle 10 may travel from the starting location to the destination." Paragraph [0028] " A route's time cost is therefore the sum of the time costs of the route segments that comprise the route."
“ obtaining, using the processing circuit, benefit information for at least a first respective possible route”
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost."
In this passage, lowered energy costs represent benefit information for respective routes.
“and determining, using the processing circuit, a selected route based on the travel times and the benefit information.”
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost."
With regards to Claim 2, Tate further discloses the following limitations:
“wherein the plurality of travel times includes respective travel times associated with respective edges comprising the plurality of respective possible routes.”
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost."
With regards to Claim 3, Tate further discloses the following limitations:
“wherein the benefit information includes one or more benefit factors associated with at least a portion of the first respective possible route”
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost."
Energy costs in this passage corresponds to benefit information for the respective routes.
With regards to Claim 4, Tate further discloses the following limitations:
“wherein the benefit factors are inversely proportional to a magnitude of a benefit associated with the portion of the first respective possible route”
Paragraph [0034] " where .alpha. is the weighting variable received at step 108 and is between zero and one. When .alpha. is one, the route having the lowest time cost is produced. When .alpha. is zero, the minimum energy route is produced.”
This passage describes (eq. 2) which contains the weighting factor alpha. Alpha refers to the ratio of the weight given to the time cost and the energy cost (which represents a "benefit" to a calculated route). Alpha can range from one to zero, a value of zero represents maximum benefit weighting, therefore at the minimum of the range of possible values, zero, maximum benefit is rendered thus an inversely proportional relationship is demonstrated.
With regards to Claim 9, Tate further discloses the following limitation:
“wherein determining the selected route based on the travel times and the benefit information includes selecting, from the plurality of respective possible routes, a first route having a minimum value for a sum of: a) the travel times for traveling from the starting location to the destination location, and b) weighted benefit factors for respective ones of the plurality of respective possible routes.”
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost." 
As disclosed in Paragraph [0034] a weighting factor is used for both the travel time and benefit factor.
With regards to Claim 10, Tate further discloses the following limitations:
“determining, using the processing circuit, a first cost function of a second route of the plurality of respective possible routes based on the travel times and the benefit information for the second route”
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost."
determining, using the processing circuit, a second cost function of a third route of the plurality of respective possible routes based on a minimum sum of travel times for traveling from the starting location to the destination location
Paragraph [0034] " where .alpha. is the weighting variable received at step 108 and is between zero and one. When .alpha. is one, the route having the lowest time cost is produced. When .alpha. is zero, the minimum energy route is produced."
In this passage a cost function is described (eq. 2) whereby a value of 1 for alpha represents a purely time-based solution. Therefore, by inserting a value of 1 into alpha a new calculation for a new route will be made and that calculation, as is clear in the equation involves summing the individual time cost for each road section between the start and end locations.
and determining, using the processing circuit, a discount price based on a difference between the first cost function and the second cost function.
Paragraph [0034] " where .alpha. is the weighting variable received at step 108 and is between zero and one. When .alpha. is one, the route having the lowest time cost is produced. When .alpha. is zero, the minimum energy route is produced."
The function disclosed in this citation is being minimized, mathematically this is the equivalent of calculating all of the possible solutions for routes given the range of alpha being from 0 to 1 and comparing the difference in the results. As zero is amongst the possible values for a solution and represents a purely time-based solution, the permutation with zero in place of alpha represents the “second cost function” of the instant application which relies solely on time-based criteria while all other values of alpha include some weight of “benefit” (i.e. energy cost in this case) and therefore any of those values can represent the “first cost function” of the instant application. 
With regards to Claim 11, Tate further discloses the following limitation:
“wherein the difference between the first cost function and the second cost function is based on a time difference between: a) a first amount of time to travel from the starting location to the destination location using the second route, and b) a second amount of time to travel from the starting location to the destination location using the third route.”
Paragraph [0034] " where .alpha. is the weighting variable received at step 108 and is between zero and one. When .alpha. is one, the route having the lowest time cost is produced. When .alpha. is zero, the minimum energy route is produced."
In the cited function, the weighting variable is determined by the amount of weight placed, in part, on travel time. Therefore, while calculating any arbitrary routes between two locations, the calculated difference between the two routes is, in part, based on the weight of the time difference between the two.
As per Claim 12:
Tate discloses the following limitations:
“obtaining, using a processing circuit, map data including a starting location and a destination location”
Paragraph [0004] " A processor is operatively connected to the location detection device to receive the starting location, operatively connected to the input device to receive the desired destination, and operatively connected to the storage medium and configured to selectively access the map database. The processor is configured to analyze the route segments in the database in accordance with a predetermined optimization algorithm that considers both the attribute values and the energy costs of the route segments to select a combination of route segments from the database that interconnects the starting location and the destination.
“obtaining, using the processing circuit, a plurality of travel times corresponding to a plurality of respective possible routes for traveling from the starting location to the destination location”
Paragraph [0022] "Referring to FIG. 4, the map database also includes, for each of the roads 66A-Q, a distance cost value and a time cost (also referred to herein as "estimated travel time"). The estimated travel time of each road is an estimate of the amount of time a vehicle will take to travel the length of the road, and may be based on a variety of factors, such as the legal speed limit of the road, the average traffic congestion of the road, etc." Paragraph [0027] "The road network 64 defines a plurality of possible routes that the vehicle 10 may travel from the starting location to the destination." Paragraph [0028] " A route's time cost is therefore the sum of the time costs of the route segments that comprise the route."
obtaining, using the processing circuit, benefit information for at least a first respective possible route
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost."
“and determining, using the processing circuit, a selected route based on the travel times and the benefit information.”
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost."
With regards to Claim 13, Tate further discloses the following limitation:
“wherein the plurality of travel times includes respective travel times associated with respective edges comprising the plurality of respective possible routes.”
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost."
With regards to Claim 14, Tate further discloses the following limitation:
“wherein the benefit information includes one or more benefit factors associated with at least a portion of the first respective possible route.”
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost."
Energy costs in this passage corresponds to benefit information for the respective routes.
With regards to Claim 17, Tate further discloses the following limitation:
“wherein determining the selected route based on the travel times and the benefit information includes selecting, from the plurality of respective possible routes, a first route having a minimum value for a sum of: a) the travel times for traveling from the starting location to the destination location, and b) weighted benefit factors for respective ones of the plurality of respective possible routes.”
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost."
With regards to Claim 18, Tate further discloses the following limitations:
“determining, using the processing circuit, a first cost function of a second route of the plurality of respective possible routes based on the travel times and the benefit information for the second route”
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost."
“determining, using the processing circuit, a second cost function of a third route of the plurality of respective possible routes based on a minimum sum of travel times for traveling from the starting location to the destination location”
Paragraph [0034] " where .alpha. is the weighting variable received at step 108 and is between zero and one. When .alpha. is one, the route having the lowest time cost is produced. When .alpha. is zero, the minimum energy route is produced."
In this passage a cost function is described (eq. 2) whereby a value of 1 for alpha represents a purely time-based solution. Therefore, by inserting a value of 1 into alpha a new calculation for a new route will be made and that calculation, as is clear in the equation involves summing the individual time cost for each road section between the start and end locations.
“and determining, using the processing circuit, a discount price based on a difference between the first cost function and the second cost function.”
Paragraph [0034] " where .alpha. is the weighting variable received at step 108 and is between zero and one. When .alpha. is one, the route having the lowest time cost is produced. When .alpha. is zero, the minimum energy route is produced."
The function disclosed in this citation is being minimized, mathematically this is the equivalent of calculating all of the possible solutions for routes given the range of alpha being from 0 to 1 and comparing the difference in the results. As zero is amongst the possible values for a solution and represents a purely time-based solution, the permutation with zero in place of alpha represents the “second cost function” of the instant application which relies solely on time-based criteria while all other values of alpha include some weight of “benefit” (i.e. energy cost in this case) and therefore any of those values can represent the “first cost function” of the instant application.
With regards to Claim 19, Tate further discloses the following limitation:
“wherein the difference between the first cost function and the second cost function is based on a time difference between: a) a first amount of time to travel from the starting location to the destination location using the second route, and b) a second amount of time to travel from the starting location to the destination location using the third route.”
Paragraph [0034] " where .alpha. is the weighting variable received at step 108 and is between zero and one. When .alpha. is one, the route having the lowest time cost is produced. When .alpha. is zero, the minimum energy route is produced."
In the cited function, the weighting variable is determined by the amount of weight placed, in part, on travel time. Therefore, while calculating any arbitrary routes between two locations, the calculated difference between the two routes is, in part, based on the weight of the time difference between the two.
As Per Claim 20:
Tate discloses the following limitations:
“obtaining, using a processing circuit, map data including a starting location and a destination location”
Paragraph [0004] " A processor is operatively connected to the location detection device to receive the starting location, operatively connected to the input device to receive the desired destination, and operatively connected to the storage medium and configured to selectively access the map database. The processor is configured to analyze the route segments in the database in accordance with a predetermined optimization algorithm that considers both the attribute values and the energy costs of the route segments to select a combination of route segments from the database that interconnects the starting location and the destination.
“obtaining, using the processing circuit, a plurality of travel times corresponding to a plurality of respective possible routes for traveling from the starting location to the destination location”
Paragraph [0022] "Referring to FIG. 4, the map database also includes, for each of the roads 66A-Q, a distance cost value and a time cost (also referred to herein as "estimated travel time"). The estimated travel time of each road is an estimate of the amount of time a vehicle will take to travel the length of the road, and may be based on a variety of factors, such as the legal speed limit of the road, the average traffic congestion of the road, etc." Paragraph [0027] "The road network 64 defines a plurality of possible routes that the vehicle 10 may travel from the starting location to the destination." Paragraph [0028] " A route's time cost is therefore the sum of the time costs of the route segments that comprise the route."
“obtaining, using the processing circuit, benefit information for at least a first respective possible route”
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost."
“and determining, using the processing circuit, a selected route based on the travel times and the benefit information.”
Paragraph [0029] "The optimization algorithm considers both the time costs and the energy costs of the route segments 66A-Q so that the resultant combination of route segments, or route, has desirably low total travel cost and total energy cost."
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tate in view of Dave (US 20150142301).
With regards to Claim 5, Tate discloses all of the limitations of the independent claim but does not disclose the following limitations that Dave does disclose:
“wherein the benefit factors include one or more map age factors”
Paragraph [0029] "For each such route, the geographical map can indicate (a) a distance of that route, (b) a required time estimate to travel that route, (c) a wireless network signal strength score for that route, and/or other information pertaining to that route." Paragraph [0036] "an alternative embodiment, the mobile device can supply, to the vehicular navigation system... the mobile device can provide greater weight to more recent signal strength measurements than it provides to less recent signal strength measurements."
In this passage, a mobile device is described as collecting mobile signal strength data and mapping it along specific routes.
It would have been obvious to one of ordinary skill, before the effective filing date, to combine travel-time routing, benefit routing, and map data disclosed by Tate with the benefits of map data age of Dave. One of ordinary skill in the art would be motivated to make this modification in order to prioritize current map data over older data in order to increase the viability of autonomous travel which, as the applicant states in the specification, “maps used to navigate an autonomous vehicle may need to be updated to accurately convey the current configuration and condition of the roads”. Enabling the routing device to recognize newer data versus older data allows it to accurately convey current road conditions leading to a safer and more viable autonomous vehicle.
With regards to Claim 6, Tate discloses all of the limitations of the independent claim but does not disclose the following limitations that Dave does disclose:
“wherein the map age factors are inversely proportional to an amount of time elapsed since map data was collected for the portion of the first respective possible route.”
Paragraph [0036] " the mobile device can provide greater weight to more recent signal strength measurements than it provides to less recent signal strength measurements."
In this passage, it is disclosed that the weight of the measurement data goes down as its age goes up, thereby displaying an inversely proportional relationship.
It would have been obvious to one of ordinary skill, before the effective filing date, to combine travel-time routing, benefit routing, and map data disclosed by Tate with the inverse relationship between map data age and weight disclosed by Dave. One of ordinary skill in the art would be motivated to make this modification in order to prioritize current map data over older data in order to increase the viability of autonomous travel which, as the applicant states in the specification, “maps used to navigate an autonomous vehicle may need to be updated to accurately convey the current configuration and condition of the roads”. An inversely proportion relationship means that older data will be less favored than newer data.
With regards to Claim 15, Tate discloses all of the limitations of the independent claim but does not disclose the following limitations that Dave does disclose:
“wherein the benefit factors include one or more map age factors.”
Paragraph [0029] "For each such route, the geographical map can indicate (a) a distance of that route, (b) a required time estimate to travel that route, (c) a wireless network signal strength score for that route, and/or other information pertaining to that route." Paragraph [0036] "an alternative embodiment, the mobile device can supply, to the vehicular navigation system... the mobile device can provide greater weight to more recent signal strength measurements than it provides to less recent signal strength measurements."
In this passage, a mobile device is described as collecting mobile signal strength data and mapping it along specific routes.
It would have been obvious to one of ordinary skill, before the effective filing date, to combine travel-time routing, benefit routing, and map data disclosed by Tate with the benefits of map data age of Dave. One of ordinary skill in the art would be motivated to make this modification in order to prioritize current map data over older data in order to increase the viability of autonomous travel which, as the applicant states in the specification, “maps used to navigate an autonomous vehicle may need to be updated to accurately convey the current configuration and condition of the roads”. Enabling the routing device to recognize newer data versus older data allows it to accurately convey current road conditions leading to a safer and more viable autonomous vehicle.
Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tate in view of Ozog (US 20200018618).
With regards to Claim 7, Tate discloses all of the limitations of the independent claim but does not disclose the following limitation that Ozog does disclose:
“wherein the benefit factors include one or more calibration suitability factors”
Paragraph [0058] "At 430, the calibration module 220 identifies a calibration route within the map 260 that includes a suitable location for calibrating the onboard sensor. "
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine travel-time routing, benefit routing, and map data disclosed by Tate with the calibration suitability factors disclosed by Ozog. One of ordinary skill in the art would be motivated to make this modification in order to further ensure the accuracy of autonomous vehicle travel by allowing the sensors that are essential to said travel to be calibrated with a high reliability while travelling along a route that the user was intending on travelling anyway, thus avoiding unnecessary trips to calibrate said sensors.
With regards to Claim 8, Tate discloses all of the limitations of the independent claim but does not disclose the following limitation that Ozog does disclose:
“wherein the calibration suitability factors are inversely proportional to a determination of how unsuitable the portion of the first respective possible route is for performing sensor calibration.”
Paragraph [0059] " In this way, the calibration module 220 can provide a route that minimally deviates the vehicle 100 from a current route."
In this passage the preference for a particular calibration route varies inversely with the proximity of a calibration location to the original route.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine travel-time routing, benefit routing, and map data disclosed by Tate with the inversely proportional relationship disclosed by Ozog. One of ordinary skill in the art would be motivated to make this modification because the degree of suitability of various routes for calibration is not binary and therefore there is a sliding scale of suitability which in turn means that there most be some relationship between suitability and route favorability. As high levels of suitability represent the desired trend for that constraint and lower (closer) values of proximity is the desired trend for that constraint, an inverse relationship is formed.
With regards to Claim 16, Tate discloses all of the limitations of the independent claim but does not disclose the following limitation that Ozog does disclose:
“wherein the benefit factors include one or more calibration suitability factors.”
Paragraph [0058] "At 430, the calibration module 220 identifies a calibration route within the map 260 that includes a suitable location for calibrating the onboard sensor. "
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine travel-time routing, benefit routing, and map data disclosed by Tate with the calibration suitability factors disclosed by Ozog. One of ordinary skill in the art would be motivated to make this modification in order to further ensure the accuracy of autonomous vehicle travel by allowing the sensors that are essential to said travel to be calibrated with a high reliability while travelling along a route that the user was intending on travelling anyway, thus avoiding unnecessary trips to calibrate said sensors.
Conclusion
A list of relevant prior art not relied upon in this action is included below:
Samples (US 20120101654)
This document concerns route planning for autonomous vehicles, specifically utilizing cost functions to plan routes based on beneficial data other than travel time.
Cerecke (US 20120158299)
This document concerns route planning for autonomous vehicles using multi-edge constraints and a greedy algorithm based on a variety of factors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./            Examiner, Art Unit 3667        

/VIVEK D KOPPIKAR/            Supervisory Patent Examiner
Art Unit 3667       

May 20, 2022